Matter of Felder (2017 NY Slip Op 05913)





Matter of Felder


2017 NY Slip Op 05913


Decided on July 27, 2017


Appellate Division, Third Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered: July 27, 2017

[*1]In the Matter of LAKEYTRIA WINDRAY FELDER, a Resigned Attorney. 
(Attorney Registration No. 4349825)

Calendar Date: July 3, 2017

Before: McCarthy, J.P., Lynch, Clark, Mulvey and Rumsey, JJ.


Lakeytria Windray Felder, Bohemia, pro se.
Monica A. Duffy, Attorney Grievance Committee for the Third Judicial Department, Albany, for Attorney Grievance Committee for the Third Judicial Department.

MEMORANDUM AND ORDER
Lakeytria Windray Felder was admitted to practice by this Court in 2005, but resigned for nondisciplinary reasons by leave of this Court in 2013. She was also admitted to practice in 2007 in the District of Columbia, where she remains in good standing. Felder now applies for reinstatement to practice in New York (see  Uniform Rules for Attorney Disciplinary Matters [22 NYCRR] § 1240.22 [b]; Rules of App Div, 3d Dept [22 NYCRR] § 806.22 [b]), and the Attorney Grievance Committee for the Third Judicial Department advises that it has no objection to Felder's reinstatement.
Upon consideration of Felder's legal experience — as demonstrated by her admission in the District of Columbia and her uninterrupted practice of law outside of New York since 2009 (cf.  Rules of Ct of App [22 NYCRR] § 520.10 [a]) — and having
determined that she has the requisite character and fitness to practice law, we grant her application and restore her name to the roll of attorneys, effective immediately.
McCarthy, J.P., Lynch, Clark, Mulvey and Rumsey, JJ., concur.
ORDERED that Lakeytria Windray Felder's application for reinstatement is granted; and it is further
ORDERED that Lakeytria Windray Felder's name is hereby restored to the roll of attorneys and counselors-at-law of the State of New York, effective immediately; and it is further
ORDERED that Lakeytria Windray Felder shall, within 30 days of the date of this order, file an attorney registration statement with the Chief Administrator of the Courts pursuant to Judiciary Law § 468-a and Rules of the Chief Administrator of the Courts (22 NYCRR) § 118.1.